           Case 2:19-cv-02345-TLN-KJN Document 18 Filed 09/03/20 Page 1 of 2



 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No. 84189
 2   Nicole M. Cahill, CSB No. 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: (916) 974-8500
 4   Facsimile: (916) 974-8510
     Email: longyear@longyearlaw.com
 5          cahill@longyearlaw.com
     Attorneys for Defendant, COUNTY OF SACRAMENTO
 6   (erroneously sued as Sacramento County Sheriff’s Department)
 7   PORTER SCOTT
     Carl L. Fessenden, CSB No. 161494
 8   John R. Whitefleet, CSB No. 213301
     350 University Avenue, Ste. 200
 9   Sacramento, CA 95825
     Phone: (916) 929-1481
10   Facsimile: (916) 927-3706
     Email: cfessenden@porterscott.com
11           jwhitefleet@porterscott.com
     Attorneys for Defendant Rancho Cordova Police Department
12
13   BOHM LAW GROUP, INC.
     Lawrance A. Bohm, CSB No. 208716
14   Daniel T. Newman, CSB No. 314937
     Scott C. Zienty, CSB No. 324661
15   4600 Northgate Blvd. Ste. 210
     Sacramento, CA 95834
16   Phone: (866) 920-1292
     Facsimile: (916) 927-2046
17   Email: lbohm@bohmlaw.com
            dnewman@bohmlaw.com
18          szienty@bohmlaw.com
     Attorneys for Plaintiff Carlos Williams
19
20                            UNITED STATES DISTRICT COURT
21            EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
22   CARLOS WILLIAMS,              ) Case No.: 2:19-CV-02345-TLN-KJN
                                   )
23          Plaintiff,             ) ORDER REGARDING STIPULATED
                                   ) PROTECTIVE ORDER
24   v.                            )
                                   )
25   SACRAMENTO COUNTY SHERIFF’S   )
     DEPARTMENT AND RANCHO CORDOVA )
26   POLICE DEPARTMENT; and DOES 1 )
     through 50, inclusive.        )
27                                 )
                     Defendants.   )
28                                 )



                          ORDER REGARDING STIPULATED PROTECTIVE ORDER
                                               -1
                Case 2:19-cv-02345-TLN-KJN Document 18 Filed 09/03/20 Page 2 of 2



 1                                                          ORDER
 2              The court has reviewed the parties’ stipulated protective order (ECF No. 17), which
 3   comports with the relevant authorities and the court’s applicable local rule. See L.R. 141.1(c);1
 4   see also Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir.
 5   2002) (“Generally, the public can gain access to litigation documents and information produced
 6   during discovery unless the party opposing disclosure shows ‘good cause’ why a protective order
 7
     is necessary.”) Therefore, the court GRANTS the request subject to the following clarification.
 8
                This court’s Local Rules indicate that once this action is closed, “unless otherwise
 9
     ordered, the court will not retain jurisdiction over enforcement of the terms of any protective
10
     order filed in that action.” L.R. 141.1(f). Courts in the district generally do not agree to retain
11
     jurisdiction after closure of the case. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017
12
     WL 495778 (E.D. Cal., Feb. 03, 2017). Based on this rationale, the court will not retain
13
     jurisdiction over this protective order once the action is closed.
14
     Dated: September 3, 2020
15
16
17
     till.647
18
19
20
21
22
23
                1 The Court’s Local Rules instruct the parties, when requesting a protective order, to include in their
24   submission:
             (1) A description of the types of information eligible for protection under the order, with the
25               description provided in general terms sufficient to reveal the nature of the information (e.g.,
                 customer list, formula for soda, diary of a troubled child);
26           (2) A showing of particularized need for protection as to each category of information proposed
                 to be covered by the order; and
27           (3) A showing as to why the need for protection should be addressed by a court order, as
                 opposed to a private agreement between or among the parties.
28
     Local Rule 141.1(c).



                                  ORDER REGARDING STIPULATED PROTECTIVE ORDER
                                                                 -2
